Citation Nr: 0309099	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

He appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1946.  He died on September [redacted] 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the RO that denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  

The RO also denied the appellant's claim of entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in January 2003.  




REMAND

As noted hereinabove, the appellant is claiming service 
connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  

With respect to the latter claim, she contends that the 
veteran's death resulted from the negligence of some of the 
hospital staff at the VA Medical Center (VAMC) in Tampa, 
Florida where he had been admitted in June 1988 until he died 
on September [redacted] 1998.  

The veteran's representative has pointed out, and a review of 
the record makes clear, that not all of the veteran's 
treatment records from his final period of VA hospitalization 
have been associated with the claims folder for the purpose 
of appellate review.  

As such, the RO should undertake necessary development in 
order to obtain all outstanding records from the VAMC in 
Tampa, Florida for the entire period from June 26, 1998 to 
the day of the veteran's death on September [redacted] 1998.  

In this regard, the Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

A review of the record also shows that the appellant has not 
been advised of the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), enacted 
during the course of this appeal that essentially eliminate 
the well-grounded requirement and modify VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2002).  

VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  

It also is pointed out that a claimant must submit requested 
evidence and information within one year of the date of the 
letter notifying the claimant of the required evidence and 
information.  See 38 U.S.C.A. § 5103(b) (West 2002); see also  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Moreover, required development action may include requesting 
information as described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, for the reasons discussed hereinabove, the case 
is REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
record all outstanding medical records 
from the Tampa VAMC surrounding the 
veteran's hospital admission from June 
26, 1998 to September [redacted] 1998.  If the 
requested records are not available, or 
the search for any such records otherwise 
yields negative results that fact should 
be noted in the veteran's claims file, 
and the appellant and her representative 
should be so notified.  

2.  The RO then should issue a letter 
providing the appellant with the notice 
required under 38 U.S.C.A. § 5103 and 
informing her that the requested 
information and evidence must be received 
within one year of the date of this 
notification.  

3.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

4.  Then, following completion of the 
development requested hereinabove, the RO 
should then readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



